Name: 1999/736/EC: Council Decision of 8 November 1999 appointing a United Kingdom member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-11-17

 Avis juridique important|31999D07361999/736/EC: Council Decision of 8 November 1999 appointing a United Kingdom member of the Committee of the Regions Official Journal L 296 , 17/11/1999 P. 0023 - 0023COUNCIL DECISIONof 8 November 1999appointing a United Kingdom member of the Committee of the Regions(1999/736/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr Ian Hughton, of which the Council was notified on 12 January 1999;Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Keith Brown is hereby appointed a member of the Committee of the Regions in place of Mr Ian Hughton for the remainder of his term of office, which expires on 25 January 2002.Done at Brussels, 8 November 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 28, 4.2.1998, p. 19.